Citation Nr: 0931908	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  06-16 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress syndrome (PTSD).

2.  Entitlement to an increased evaluation for degenerative 
disc disorder of the lumbar segment of the spine, currently 
rated as 20 percent disabling.

3.  Entitlement to an increased evaluation for 
thoracocervical dysfunction with wedging at T-11 and T-12, 
currently rated as 10 percent disabling.

4.  Entitlement to an increased evaluation for headaches, 
currently rated as 10 percent disabling.

5.  Entitlement to an increased evaluation for tenosynovitis 
bursitis of the left knee, currently rated as 10 percent 
disabling.

6.  Entitlement to an increased evaluation for tenosynovitis 
bursitis of the right knee, currently rated as 10 percent 
disabling.

7.  Entitlement to a total disability evaluation based on 
individual unemployability due to the appellant's service-
connected disabilities (TDIU), from January 2, 2004, to March 
3, 2005.  

8.  Entitlement to a total disability evaluation based on 
individual unemployability due to the appellant's service-
connected disabilities, from December 1, 2005, to September 
1, 2006.  

(The issue of entitlement to an effective date earlier than 
January 13, 2003, for the granting of service connection for 
functional bowel disease, is discussed in a separate decision 
issued by the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from May 1987 to May 
1996.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions issued in November 2006 and July 2008, 
by the Regional Office (RO), of the Department of Veterans 
Affairs (VA).  The first rating decision denied entitlement 
to service connection for PTSD and the appellant's claim for 
a TDIU from January 2, 2004, to March 3, 2005, and from 
December 1, 2005, to September 1, 2006.  The second rating 
decision denied entitlement to increased evaluations for a 
multitude of disabilities, disorders, and conditions.  The 
appellant was notified of both decisions and he has appealed 
to the Board for review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues involving increased ratings along with that of 
entitlement to service connection for PTSD are addressed in 
the REMAND portion of the decision below and they are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The appellant need not take any action 
until he has been contacted by the AMC.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in the decision portion of this action.

2.  The appellant's service-connected disabilities, for the 
period in question, produced a combined rating of 80 percent.  
The appellant has not been assigned a disability rating of 60 
percent for any of his disabilities.  In fact, he has not 
been assigned a 40 percent rating for any of his disorders.  

3.  The evidence of record indicates the appellant has four 
years of high school along with four years of college, and 
has experience working in various technical services fields.  

4.  The appellant's service-connected disabilities do not 
preclude him from obtaining and retaining substantially 
gainful employment.




CONCLUSIONS OF LAW

1.  The criteria for a total disability rating based on 
individual unemployability due to the appellant's service-
connected disabilities, from January 2, 2004, to March 3, 
2005, have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2008).

2.  The criteria for a total disability rating based on 
individual unemployability due to the appellant's service-
connected disabilities, from December 1, 2005, to September 
1, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has claimed that he was unable to work from 
January 2, 2004, to March 3, 2005, and from December 1, 2005, 
to September 1, 2006, and that his inability to work was due 
to or caused by his service-connected disabilities.  As such, 
he believes that a total disability evaluation based on 
individual unemployability due to the appellant's service-
connected disabilities should be assigned.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The record reflects that the appellant received notification 
of the VCAA in letters from the agency of original 
jurisdiction (AOJ).  These letters informed the appellant of 
what evidence was required to substantiate the claim for a 
TDIU, and of his, and VA's, respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the VA.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 444 F. 3d. 1328 (Fed. Cir. 2006) (Mayfield III).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Mayfield III, (citing 
Mayfield v. Nicholson, 444 F.3d at 1328, 1333- 34).

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim for a 
total disability rating.

The Board fulfilled its duty to assist.  In this instance, 
the VA obtained the appellant's available medical treatment 
records, including requesting any treatment records from the 
facilities the appellant had been treated, and those other 
records that the VA was made aware thereof.  The VA has also 
obtained the appellant's employment records including those 
from the State of Nevada, and those too have been included in 
the claims folder for review.  Given the foregoing, the Board 
finds that the RO has substantially complied with the duty to 
procure the necessary medical and other records.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant has proffered documents and statements 
in support of the appellant's claim.  It seems clear that the 
VA has given the appellant every opportunity to express his 
opinions with respect to the issues now before the Board and 
the VA has obtained all known documents that would 
substantiate the appellant's assertions.

In this case, because each of the content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing TDIU claims.  He has been advised of 
the evidence considered in connection with his appeal and 
what information VA and the appellant would provide.  He has 
been told what the VA would do to assist him with his claim 
and the VA has obtained all documents it has notice thereof 
that would assist in the adjudication of the appellant's 
claim.  Thus, the Board finds that there has been no 
prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

The appellant has requested a total disability evaluation 
based on individual unemployability due to his service-
connected disabilities.  The appellant's disabilities and the 
ratings assigned to those conditions are listed below:

Functional bowel disease with reflux 
esophagitis
						30 percent
Degenerative lumbosacral spine condition	
						20 percent
Hemorrhoids					20 
percent
Tenosynovitis with bursitis - left knee	
	
						10 percent
Thoracocervical dysfunction		10 
percent
Bilateral tarsal tunnel syndrome	
	10 percent
Headaches					10 percent
Hypertension					10 
percent
Pseudofolliculitis barbae			10 
percent
Bilateral hypertensive retinopathy		
	
						10 percent
Tenosynovitis with bursitis - right knee	
	
						10 percent

Combined Disability Rating		80 
percent

The appellant and his accredited representative contend that 
he was unable to work for January 2, 2004, to March 3, 2005, 
and from December 1, 2005, to September 1, 2006, as a result 
of the symptoms and manifestations produced by his service-
connected disabilities in general.

A TDIU may be assigned where the schedular rating for 
service-connected disabilities is less than 100 percent when 
it is found that the appellant's service-connected 
disabilities render him unable to secure or follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2008).  Unemployability associated with 
advancing age or intercurrent disability may not be 
considered in determining entitlement to a total compensation 
rating.  38 C.F.R. § 4.19 (2008).  Factors to be considered 
are the appellant's employment history and his educational 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 
32, 332 (1991).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria.  Hatlestad v. Derwinski, 3 Vet. App. 
213, 216 (1992); VAOPGCPREC 75-91 (Dec. 27, 1991).  The 
objective criteria, set forth at 38 C.F.R. § 3.340(a)(2) 
(2008), provide for a total rating when there is a single 
disability or a combination of disabilities that results in a 
100 percent schedular evaluation.  Subjective criteria, set 
forth at 38 C.F.R. § 4.16(a) (2008), provide for a TDIU when, 
due to service-connected disability, a appellant is unable to 
secure or follow a substantially gainful occupation, and has 
a single disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2008).  In 
exceptional circumstances, where the appellant does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment. 
38 C.F.R. § 4.16(b) (2008).  A TDIU presupposes that the 
rating for the service-connected condition is less than 100%, 
and only asks for TDIU because of subjective factors that the 
objective rating does not consider.  Vettese v. Brown, 7 Vet. 
App. 31, 34-35 (1994).  In evaluating an appellant's 
employability, the Board cannot overlook the level of 
education he completed, his professional training and 
employment history.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2008).

Employment is that "which is ordinarily followed by the 
nondisabled to earn their livelihood with earnings common to 
the particular occupation in the community where the veteran 
resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 
(1991).  "Marginal employment shall not be considered 
substantially gainful employment."  38 C.F.R. § 4.16(a) 
(2008).  Generally, "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91.

Pursuant to 38 C.F.R. § 4.16(b) (2008), when a claimant is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
fails to meet the percentage requirements for eligibility for 
a total rating set forth in 38 C.F.R. § 4.16(a) (2008), such 
case shall be submitted for extraschedular consideration in 
accordance with 38 C.F.R. § 3.321 (2008).  In the present 
case, the appellant does not meet the threshold for schedular 
consideration since the appellant has not been assigned a 40 
percent disability evaluation for any of his disabilities.  

The record reflects that the appellant has completed four 
years of high school and four years of college.  He has 
experience working as a service technician, a technical 
support person, a medical records clerk, a telephone support 
point-of-contact person, and inventory support technician.  
The record indicates that he was unemployed from January 2, 
2004, to April 16, 2004, and June 1, 2004, to March, 3, 2005.  
He was also did not work from December 1, 2005, to September 
1, 2006.  There is no indication from the appellant's claims 
folder that he has ever received vocational rehabilitation 
training or any other specialized training.

The appellant admits that for many years he worked in jobs 
that did not require extraordinary physical mobility or 
exertion.  However, he asserts that his VA caregiver opined 
that the appellant should not work from December 1, 2005, to 
September 1, 2006.  He argues that since a VA doctor provided 
this opinion, a TDIU should be assigned for the time periods 
in question.

It is true that a VA doctor did provide an opinion concerning 
the appellant's ability to work.  That opinion is dated 
December 9, 2005.  In that opinion, the doctor stated that 
the appellant's back spasms and joint pains "hindered" the 
appellant from maintaining continuous full time employment.  
The doctor further stated that this nine month period of TDIU 
would allow the appellant to undergo physical therapy to 
improve his "physical and mental conditions".  It was also 
noted in the letter that the doctor was suggesting that the 
appellant continue with his studies at the University of 
Phoenix.  She did not recommend, however, that the appellant 
quit his work at a temp-agency.  

This was the second letter by the VA doctor.  She had 
previously written that the appellant needed to be excused 
from work from January 2, 2004, to May 2, 2004, to attend 
physical therapy due to injuries suffered from military 
service.  The doctor did not, however, describe the 
disabilities for which the appellant was receiving physical 
therapy.  Hence, it is unclear whether the therapy was for a 
service-connected disorder or a nonservice-connected 
disability.  A third letter by the same doctor, written in 
February 2004, stated that the appellant was unable to work 
because of gastrointestinal problems, lower and middle back 
disabilities, and rectal bleeding.  

A further review of the claims folder and the statements 
provided by the appellant (and obtained by the VA) indicates 
that the appellant was employed at the Wynn Casino from 
December 15, 2005, to at least February 15, 2006.  This 
information was provided by the appellant on 21-VA Form 21-
8940, Veteran's Application for Increased Compensation Based 
on Unemployability, dated February 15, 2006.  This form was 
completed by the appellant.  On that form, the appellant 
stated that he was working 40 hours a week at the Wynn 
Casino.  The appellant, on his own accord and in his own 
handwriting, reported that he also worked 40 hours a week 
from July 2000 to January 2004, and 25 hours a week from 
October 2004 to April 2005.  

Additional information obtained from the State of Nevada and 
the Wynn Casino shows that the appellant quit his job with 
the state of Nevada on January 4, 2004.  There is no 
suggestion from the state that the appellant quit his job 
because he was unable to work because of his service-
connected disabilities.  The evidence further shows that the 
appellant was employed full time by the Wynn Casino from on 
or about December 15, 2005, to on or about October 8, 2007.  

Besides the statements provided by the appellant concerning 
this ability to obtain and maintain gainful employment and 
the written assessments by the VA physician, there is no 
other evidence in the claims folder that would suggest that 
the appellant was unemployable during the times in question.  
Yet, the appellant has argued that the statements provided by 
the VA doctor should be enough evidence to allow his claim 
for benefits.  

It is first noted that the statements provided by the VA 
doctor in 2004 and 2005 do not state that the appellant was 
unemployable.  Instead, they indicate that it would be better 
for the appellant if he could receive a temporary-TDIU so 
that he could attend physical therapy for his various 
disorders.  The doctor did not, however, state that the 
appellant could not work during this time period; merely that 
the appellant would get more out of therapy if he did not 
have to worry about employment.  

The Board would further point out that the doctor wrote in 
April 2004 that the appellant was unable to work because of 
gastrointestinal disorders, rectal bleeding, and spinal 
conditions.  However, from April 16, 2004, to June 1, 2004, 
the appellant was receiving a temporary total rating for 
convalescence after undergoing surgery on his right knee.  In 
other words, the appellant was receiving a 100 percent rating 
for this time period.  

The Court in Van Hoose v. Brown, 4 Vet. App. 361 (1993) held 
that for an appellant to prevail in a claim for individual 
unemployability benefits, it is necessary that the record 
reflect some factor that takes his case outside the norm.  
See also 38 C.F.R. §§ 4.1, 4.15 (2008).  The fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high schedular rating that is assigned is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the appellant 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Moreover, there is no statute or regulation that requires VA 
to conduct a job market or employability survey to determine 
whether a claimant is unemployable because of one or more 
service-connected disabilities.  See Gary v. Brown, 7 Vet. 
App. 229 (1994); see also Beaty v. Brown, 6 Vet. App. 532, 
538 (1994).

Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for a total disability 
rating.  38 C.F.R. § 4.19 (2008).  Marginal employment is not 
to be considered substantially gainful employment.  Factors 
to be considered, however, will include the appellant's 
employment history, educational attainment, and vocational 
experience.  38 C.F.R. § 4.16 (2008).

With regard to the evidence provided by the VA examiner, the 
Board must weigh the credibility and probative value of the 
medical opinions, and in so doing, the Board may favor one 
medical opinion over the other.  See Evans v. West, 12 Vet. 
App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and 
bases for doing so).  The Board must account for the evidence 
it finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
determining the weight assigned to this evidence, the Board 
also looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).

In the case of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008), the Court held that a claims file review, as it 
pertains to obtaining an overview of an appellant's medical 
history, is not a requirement for private medical opinions.  
A review of the claims file by a VA examiner, without more, 
does not automatically render the VA examiner's opinion 
competent or persuasive since the claims file is a tool to 
assist in familiarity for the physician with the claims file, 
and conversely a private medical opinion may not be 
discounted solely because the opining clinician did not 
review the claims file as there are other means by which a 
physician can become aware of critical medical facts, such as 
a history of treating the appellant for an extended period of 
time and/or reviewing pertinent medical literature.  The 
relevant focus is not on whether the clinician had access to 
the claims file, but instead on whether the clinician was 
"informed of the relevant facts" in rendering a medical 
opinion.

Thus, when VA refers to facts obtained from review of the 
claims file as a basis for crediting one expert opinion over 
another, it is incumbent upon VA to point out those facts and 
explain why they were necessary or important in forming the 
appropriate medical judgment.  Certainly, the particular 
medical information contained in a claims file may have 
significance to the process of formulating a medically valid 
and well-reasoned opinion.  The Court further held that a 
medical opinion that contains only data and conclusions is 
not entitled to any weight and a review of the claims file 
cannot compensate for lack of the reasoned analysis required 
in a medical opinion, which is where most of the probative 
value of a medical opinion comes is derived.  See Hernandez- 
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-
Rodriguez, the Court indicated that it is the factually 
accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion.

In this instance, the Board finds that the VA doctor's 
opinions in 2004 and 2005 were not factually accurate.  The 
doctor wrote that the appellant was unable to work in April 
2004 due to a number of disabilities and disorder but failed 
to mention that it was his right knee disability, for which 
he was receiving a temporary total rating, that actually 
prevented him from working.  Also, the doctor failed to point 
to established facts in any of her notes to the VA that 
supported her assertions that the appellant was unemployable.  
It is further noted that the doctor, in her letter in 2005, 
stated that it would be helpful to the appellant if he did 
not have to worry about working and could instead undergo 
therapy for his various disorders.  She did not state that 
the appellant could not work but that it would helpful for 
the appellant to not have to worry about employment while he 
was in school and undergoing therapy.  The opinion is of 
further questionable veracity given the fact that within a 
month of the submission of the opinion in 2005, the appellant 
was employed full time with the Wynn Casino.  The Board 
further believes that the doctor did not provide sound 
reasoning in her analysis of the situation.  In other words, 
the VA examiner did not discuss the salient facts or provide 
a complete rationale for her conclusions.  

Accordingly, the Board finds that her statements are not 
probative and are not consistent with other evidence of 
record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(Factors for assessing the probative value of a medical 
opinion include the thoroughness and detail of the opinion.).  

In determining whether a TDIU is warranted, the VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case a TDIU must be denied.  38 
U.S.C.A. § 5107 (West 2002 & Supp. 2008); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The medical evidence does 
not support the appellant's assertions that he was unable to 
obtain and maintain gainful employment.  In fact, the 
evidence indicates that the appellant either did part-time or 
full-time work during the period in question.  While the 
medical records are not without some ambiguity, the VA 
medical records contain medical statements, diagnoses, and 
recessitation of symptoms from the appellant's various 
treating physicians that do not suggest or insinuate that the 
appellant was totally disabled as a result of his service-
connected disorders.

The RO has not submitted the appellant's case to the Director 
of the Compensation and Pension Service for consideration of 
an extraschedular evaluation.  In this case, the evidence 
does not require such submission.  A clear preponderance of 
the evidence is against a finding that the appellant is 
unable to follow a substantially gainful occupation by reason 
of his service-connected disabilities.  See 38 C.F.R. 
§ 4.16(b) (2008).  Because the evidence does not show that 
service-connected disabilities render him unemployable, there 
is no basis to support an extraschedular TDIU rating.  The 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim for a 
TDIU.  See Gilbert, supra.


ORDER

1.  Entitlement to a total disability evaluation based on 
individual unemployability due to the appellant's service-
connected disabilities, from January 2, 2004, to March 3, 
2005, is denied.  

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to the appellant's service-
connected disabilities, from December 1, 2005, to September 
1, 2006, is denied.  


REMAND

The remaining issues on appeal involve five increased 
evaluation claims and one service connection claim.  With 
respect to the increased rating claims, the appellant has 
averred, in letters and notes to the VA, that since last 
being seen by VA medical personnel, his service-connected 
back disability, thoracocervical dysfunction, headaches, and 
bursitis of both knees have become more severe.  Pursuant to 
VA's duty to assist, VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record if VA determines it is necessary to decide the 
claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  Where a claimant 
asserts that the disability in question has increased in 
severity since the most recent rating examination, an 
additional examination is appropriate.  See VAOPGCPREC 11-95 
(1995); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The Board therefore finds 
that comprehensive VA examinations are necessary to address 
the current level of the appellant's disabilities.

With respect to the appellant's claim involving PTSD, a 
review of the record indicates that the appellant has been 
diagnosed as suffering from this psychiatric disorder.  
However, service connection has not been granted because the 
appellant's claimed stressors have not been verified.  The 
appellant has claimed that he was involved in a search and 
rescue unit of the US Air Force.  As a result of this 
assignment, the appellant avers that he was exposed to 
stressful events.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2008); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2008); Cohen v. 
Brown, 10 Vet. App. 128, 139-143 (1997).  If the claimed 
stressor is not related to combat with the enemy, a history 
of a stressor as related by the appellant is, in itself, 
insufficient.  Service records must support the assertion 
that the appellant was subjected to a stressor of sufficient 
gravity to evoke the symptoms in almost anyone.  Thus, the 
existence of a recognizable stressor or accumulation of 
stressors must be supported.  It is important that the 
stressor be described as to its nature, severity, and date of 
occurrence.  Manual M21-1, Part VI, para. 7 .46( e ),( f) 
(Dec. 21, 1992).

In this instance, it is unclear from the record as to whether 
the appellant understands that his brief statements involving 
his claimed stressors are not sufficient to establish that he 
actually experienced these stressors.  More importantly, 
because of the brevity and lack of clarity of the statements, 
confirmation of the statements by the service department has 
been impossible to obtain.  Hence, it is the conclusion of 
the Board that the issue involving PTSD should be returned to 
the RO/AMC so that the appellant may be contacted one more 
time and asked to submit a narrative statement concerning his 
claimed stressors.  The Board recognizes that it has a duty 
to assist the appellant in obtaining additional information 
that may benefit or support his claim.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  However, the duty to 
assist is not a one-way street, and the appellant should 
understand that he needs to cooperate in this matter.  In 
other words, he cannot passively wait for assistance in those 
circumstances where his own actions are essential in 
obtaining the putative evidence. 

Thus, to ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to his claim, in 
accordance with the VCAA, and to ensure full compliance with 
due process requirements, this case must be REMANDED to the 
RO/AMC for the further development of evidence.

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006) and 38 
C.F.R. § 3.159(b) (2008), to include the 
notice specified by in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and 
Vasquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  A copy of the letter sent should 
be included in the claims folder for 
review, and any information obtained as a 
result of this action should also be 
included in the claims folder.

2.  The RO/AMC should request that the 
appellant provide a comprehensive written 
statement concerning his duties with the 
US Air Force search and rescue unit.  The 
appellant should be advised that this 
information is vitally necessary to 
obtain supportive evidence on the 
stressful events and he must be asked to 
be as specific as possible.  The RO/AMC 
should provide to the appellant copies of 
the appellant's previous statements so 
that the appellant can use those 
documents to refresh his memories and 
also add any additional information that 
he may have forgotten in those documents.  
He should be informed that, without such 
details, an adequate search for verifying 
information cannot be conducted.  He 
should be further advised that a failure 
to respond may result in an adverse 
action against his claim.  The RO/AMC 
should note in the record the responses 
provided by the appellant.

The RO/AMC should specifically ask that 
the appellant provide as much information 
as to the type of stressful events he 
witnessed (and was involved therein), the 
names of any individuals from his unit 
who may have witnessed any of the claimed 
stressors, how the reported events 
affected him, and any other information 
that would be helpful in confirming the 
stressful events.  

3.  Upon receipt of the above answers, 
the RO/AMC should send those answers, 
along with the other statements made by 
the appellant, to the National Personnel 
Records Center (NPRC), if appropriate, 
and the US Joint Service Records 
Retention Center (JSRRC).  The RO/AMC 
should ask each of the units whether they 
can confirm the presence of the 
appellant, his duties, and any event he 
comments thereon.  If the NPRC and/or 
JSRRC is unable to provide specific 
detail concerning the appellant's claimed 
stressors because of national security, 
the NPRC and/or JSRRC should be asked if 
it is able to confirm the stressors in a 
general, nonsecurity-breaking manner.  
Any obtained evidence should be included 
in the claims folder for future review.

4.  Following the above, the RO/AMC must 
make a specific determination, based upon 
the complete record, with respect to 
whether the appellant was exposed to a 
stressor or stressors in service, and, if 
so, the nature of the specific stressor 
or stressors.  The RO/AMC must 
specifically render a finding as to 
whether the record establishes the 
existence of a stressor or stressors.  
Moreover, the RO/AMC must specify what 
stressor or stressors in service it has 
determined are established by the record.  
In reaching this determination, the 
RO/AMC should address any credibility 
questions raised by the record.

5.  The RO/AMC should arrange for the 
appellant to be examined by a 
psychiatrist, who has not previously 
examined him (if possible), to determine 
the correct diagnosis of any psychiatric 
disorder.  The RO/AMC must specify, for 
the examiner, the stressor or stressors 
that the RO/AMC has determined is/are 
established by the record.  The examiner 
must be instructed that only those events 
may be considered for the purpose of 
determining whether the appellant was 
exposed to a stressor or stressors in 
service.  If the examiner determines that 
the appellant has any psychiatric 
disorder in addition to PTSD, the 
examiner should determine the 
relationship of any such disorders among 
themselves (including etiological origin 
and secondary causation) and specify 
which symptoms are associated with each 
disorder.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.

If a diagnosis of PTSD is appropriate, 
the examiner should state whether that 
disorder was caused by the in-service 
stressors found to be established for the 
record by the RO/AMC and found to be 
sufficient to produce PTSD by the 
examiner.

If the examiner concludes that the 
appellant does not suffer from full-blown 
PTSD, but instead suffers from another 
psychiatric disorder with PTSD traits, 
the examiner must proffer an opinion 
[more than likely, less than likely, or 
as likely as not] as to whether any of 
the non-PTSD condition is related to the 
appellant's military service or any 
incident therein.  In discussing this 
point, the examiner must reference the 
appellant's VA medical treatment records.

Note:  The term "as likely as not" does 
not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

The report of the examination should 
include a complete rationale for all 
opinions expressed.  The diagnosis should 
be in accordance with DSM IV.  The entire 
claims folder and a copy of this Remand 
must be made available to and reviewed by 
the examiner prior to the examination.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.


6.  The RO/AMC should schedule the 
appellant for orthopedic examinations of 
the spine and knees.  The appellant 
should also undergo a neurology 
examination with respect to his service-
connected headaches.  The examinations 
must be accomplished by physicians and 
not a nurse practitioner, physicians' 
assistant, nurse, doctor of osteopathy, 
etcetera.  Each examiner should be 
provided with the appellant's claims 
folder and a copy of this Remand and 
should review the appellant's medical 
history prior to conducting the 
examination.  In addition to x-rays, any 
other tests and studies, to include 
pulmonary function tests, deemed 
necessary should be accomplished at this 
time.  Each examiner should specifically 
note and identify all symptoms and 
manifestations produced by the following 
service-connected disabilities:  
degenerative disc disorder of the lumbar 
segment of the spine, thoracocervical 
dysfunction, headaches, and tenosynovitis 
bursitis of both knees.  

With respect to the back and knees, 
reading should be obtained concerning the 
appellant's range of motion of the 
affected body part and any limitation of 
function of the parts affected by 
limitation of motion.  The examiners 
should also be asked to include the 
normal ranges of motion of the affected 
body part.  Additionally, the examiners 
should be requested to determine whether 
the back/neck/knees exhibits weakened 
movement, excess fatigability, or 
incoordination, and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiners should 
also be asked to express an opinion as to 
the degree to which pain could 
significantly limit functional ability 
during flare-ups or on use.

A complete rationale for any opinion 
expressed should be included in the 
review.  The claims folder and this 
Remand must be made available to the 
examiner for review before the review.  
The results proffered by the doctor must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  
Also, it is requested that the results be 
typed or otherwise recorded in a legible 
manner for review purposes.

7.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action. 
38 C.F.R. § 4.2 (2008); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claim.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the claims for benefits, to include a 
summary of the evidence and applicable law and regulations 
considered pertinent to the issues currently on appeal.  An 
appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant and his 
accredited representative are hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2008) the appellant's failure 
to cooperate by attending the requested VA examinations may 
result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


